Citation Nr: 0403378	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent on post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to October 
1970, including combat service in the Republic of Vietnam.

This matter comes before the Board on appeal of a January 
2000 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that granted the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and evaluated it as 30 percent disabling effective 
April 26, 1999 (the date of the veteran's original service 
connection claim).  The veteran disagreed with this decision 
in a statement received at the RO in March 2000.  By rating 
decision issued in May 2000, the RO increased the evaluation 
assigned to the veteran's service-connected post-traumatic 
stress disorder (PTSD) to 50 percent disabling, effective 
April 26, 1999.  The veteran then disagreed with this 
decision in a statement received at the RO in October 2000.  

In a statement of the case issued to the veteran and his 
service representative in September 2001, the RO concluded 
that no change was warranted in the denial of the veteran's 
claim of entitlement to an initial disability rating in 
excess of 50 percent on service-connected PTSD.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in October 2001.  In a supplemental statement of 
the case issued to the veteran and his service representative 
in December 2002, the RO concluded that no change was 
warranted in the denial of the veteran's claim of entitlement 
to an initial disability rating in excess of 50 percent on 
service-connected PTSD.  Accordingly, the Board has 
characterized the issue on appeal as listed on the cover page 
of this decision.

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected PTSD, all of the 
evidence considered in the initial rating following the grant 
of service connection in January 2000 must be considered when 
this claim is re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board observes that, during the pendency 
of the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)), 
was enacted.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  
With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).  A 
remand in this case is, therefore, required for compliance 
with the notice and duty to assist provisions contained in 
the law.  

Additionally, the Board observes that, at the veteran's most 
recent VA PTSD examination conducted in August 2001, the VA 
examiner did not provide the results of the veteran's mental 
status examination.  Additionally, the veteran's claims 
folder was not sent to the VA examiner for review prior to 
the examination.  Because the report of the veteran's most 
recent VA PTSD examination in August 2001 does not contain 
sufficient detail for evaluation purposes, it must be 
returned as inadequate.  See 38 C.F.R. § 4.2 (2003).  
Therefore, the Board is of the opinion that, on remand, the 
veteran should be scheduled for an updated VA examination in 
order to determine the current nature and severity of his 
service-connected PTSD.


Accordingly, this case is REMANDED for the following actions:

1.  With respect to the veteran's claim 
of entitlement to an initial disability 
rating in excess of 50 percent on PTSD, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other legal 
precedent.

2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify any VA and 
non-VA health care providers who have 
treated him for PTSD for the period from 
April 1998 to the present.  Any pertinent 
records identified by the veteran and/or 
his service representative, which are not 
already contained in the claims file,  
should be obtained.   If no such records 
can be located, the RO should obtain 
specific confirmation of this fact and 
document it in the veteran's claims 
folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a psychiatric 
examination to determine the current 
nature and severity of the veteran's 
service-connected PTSD.  Send the claims 
folder to the examiner(s) for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of the 
veteran's psychiatric examination, the 
examiner(s) should be asked to address 
the following: 

(a)  Is the veteran's service-connected 
PTSD manifested by occupational and 
social impairment with deficiencies in 
most areas such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals with 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, 
and effectively; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; and/or an inability to 
establish and maintain effective 
relationships?; 

(b)  Is the veteran's service-connected 
PTSD manifested by total occupational and 
social impairment due to such symptoms 
as: gross impairment in thought process 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting 
himself or others; an intermittent 
ability to perform the activities of 
daily living; disorientation to time or 
place; and/or memory loss for the names 
of close relatives, his own occupation, 
or his own name?

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 50 
percent on PTSD in light of all relevant 
evidence and pertinent legal authority.  
All of the evidence considered in the 
initial rating following the grant of 
service connection in January 2000 must 
be considered when this claim is re-
adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on this claim and the applicable 
law and regulations governing entitlement 
to an initial disability rating in excess 
of 50 percent on PTSD.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


